


110 HR 1836 IH: Weir Farm National Historic Site

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1836
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Shays introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the acquisition authority for land for the
		  development of visitor and administrative facilities at Weir Farm National
		  Historic Site in the State of Connecticut.
	
	
		1.Short titleThis Act may be cited as the
			 Weir Farm National Historic Site
			 Amendment Act.
		2.Location of
			 visitor and administrative facilities for Weir Farm National Historic
			 SiteSection 4(d) of the Weir
			 Farm National Historic Site Establishment Act of 1990 (16 U.S.C. 461 note) is
			 amended—
			(1)in paragraph
			 (1)(B), by striking contiguous to and all that follows and
			 inserting within Fairfield County.;
			(2)by amending
			 paragraph (2) to read as follows:
				
					(2)Development
						(A)Maintaining
				natural characterThe Secretary shall keep development of the
				property acquired under paragraph (1) to a minimum so that the character of the
				acquired property will be similar to the natural and undeveloped landscape of
				the property described in subsection (b).
						(B)Treatment of
				previously developed propertyNothing in subparagraph (A) shall
				either prevent the Secretary from acquiring property under paragraph (1) that,
				prior to the Secretary’s acquisition, was developed in a manner inconsistent
				with subparagraph (A), or require the Secretary to remediate such previously
				developed property to reflect the natural character described in subparagraph
				(A).
						;
				and
			(3)in paragraph (3),
			 by striking the appropriate zoning authority and all that
			 follows through Wilton, Connecticut, and inserting the
			 following: the chief elected official of the unit of local government
			 having jurisdiction over the property acquired under paragraph (1) (as
			 determined in accordance with applicable State law).
			
